


Exhibit 10.3

 

SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”), dated as of February 8, 2005, made by and among
each of the undersigned guarantors (each, a “Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 23 hereof,
collectively, the “Guarantors”) in favor of DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent (together with any successor administrative
agent, the “Administrative Agent”), for the benefit of the Secured Creditors (as
defined below).  Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, FairPoint Communications, Inc. (the ”Borrower”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Syndication
Agent, CoBank, ACB and General Electric Capital Corporation, as Co-Documentation
Agents, and the Administrative Agent have entered into a Credit Agreement, dated
as of February 8, 2005 (as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”), providing for the making of Loans to, and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (the Lenders, each Letter of Credit
Issuer, the Swingline Lender, the Administrative Agent, the Collateral Agent,
each other Agent and the Pledgee referred to in the Pledge Agreement are herein
called the “Lender Creditors”);

 

WHEREAS, the Borrower may from time to time be a party to one or more Interest
Rate Agreements (each such Interest Rate Agreement with an Interest Rate
Creditor (as defined below), a “Secured Interest Rate Agreement”) with Deutsche
Bank Trust Company Americas, in its individual capacity (“DBTCA”), any Lender, a
syndicate of financial institutions organized by DBTCA or such Lender or an
affiliate of DBTCA or such Lender (even if DBTCA or any such Lender ceases to be
a Lender under the Credit Agreement for any reason), and any institution that
participates therein, and in each case their subsequent assigns (collectively,
the “Interest Rate Creditors,” and together with the Lender Creditors,
collectively, the “Secured Creditors”);

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement that each Guarantor shall have executed and
delivered this Guaranty to the Administrative Agent; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more

 

--------------------------------------------------------------------------------


 

of its Subsidiaries of Secured Interest Rate Agreements and, accordingly,
desires to execute this Guaranty in order to satisfy the condition described in
the preceding paragraph and to induce the Lenders to make Loans to the Borrower
and issue, and/or participate in, Letters of Credit for the account of the
Borrower and the Interest Rate Creditors to enter into Secured Interest Rate
Agreements with the Borrower and/or one or more of its Subsidiaries;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

 

1.  GUARANTY.            (a)        Each Guarantor, jointly and severally,
irrevocably, absolutely and unconditionally guarantees as a primary obligor and
not merely as surety:


 

(I)            TO THE LENDER CREDITORS THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY REQUIRED PREPAYMENT, DECLARATION,
ACCELERATION, DEMAND OR OTHERWISE) OF (X) THE PRINCIPAL OF, PREMIUM, IF ANY, AND
INTEREST ON THE NOTES ISSUED BY, AND THE LOANS MADE TO, THE BORROWER UNDER THE
CREDIT AGREEMENT, AND ALL REIMBURSEMENT OBLIGATIONS AND UNPAID DRAWINGS WITH
RESPECT TO LETTERS OF CREDIT AND (Y) ALL OTHER OBLIGATIONS (INCLUDING, WITHOUT
LIMITATION, OBLIGATIONS WHICH, BUT FOR THE AUTOMATIC STAY UNDER SECTION 362(A)
OF THE BANKRUPTCY CODE, WOULD BECOME DUE), LIABILITIES AND INDEBTEDNESS OWING BY
THE BORROWER TO THE LENDER CREDITORS UNDER THE CREDIT AGREEMENT AND EACH OTHER
CREDIT DOCUMENT TO WHICH THE BORROWER IS A PARTY (INCLUDING, WITHOUT LIMITATION,
INDEMNITIES, FEES AND INTEREST THEREON (INCLUDING, WITHOUT LIMITATION, ANY
INTEREST ACCRUING AFTER THE COMMENCEMENT OF ANY BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR PROCEEDING AT THE RATE PROVIDED FOR IN THE CREDIT
AGREEMENT, WHETHER OR NOT SUCH INTEREST IS AN ALLOWED CLAIM IN ANY SUCH
PROCEEDING)), WHETHER NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF
OR IN CONNECTION WITH THE CREDIT AGREEMENT AND ANY SUCH OTHER CREDIT DOCUMENT
AND THE DUE PERFORMANCE AND COMPLIANCE BY THE BORROWER WITH ALL OF THE TERMS,
CONDITIONS, COVENANTS AND AGREEMENTS CONTAINED IN ALL SUCH CREDIT DOCUMENTS (ALL
SUCH PRINCIPAL, PREMIUM, INTEREST, LIABILITIES, INDEBTEDNESS AND OBLIGATIONS
UNDER THIS CLAUSE (I), EXCEPT TO THE EXTENT CONSISTING OF OBLIGATIONS OR
LIABILITIES WITH RESPECT TO SECURED INTEREST RATE AGREEMENTS, BEING HEREIN
COLLECTIVELY CALLED THE “CREDIT DOCUMENT OBLIGATIONS”); AND

 

(II)           TO EACH INTEREST RATE CREDITOR THE FULL AND PROMPT PAYMENT WHEN
DUE (WHETHER AT THE STATED MATURITY, BY REQUIRED PREPAYMENT, DECLARATION,
ACCELERATION, DEMAND OR OTHERWISE) OF ALL OBLIGATIONS (INCLUDING, WITHOUT
LIMITATION, OBLIGATIONS WHICH, BUT FOR THE AUTOMATIC STAY UNDER SECTION 362(A)
OF THE BANKRUPTCY CODE, WOULD BECOME DUE), LIABILITIES AND INDEBTEDNESS
(INCLUDING, WITHOUT LIMITATION, ANY INTEREST ACCRUING AFTER THE COMMENCEMENT OF
ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR PROCEEDING AT THE RATE
PROVIDED FOR IN THE RESPECTIVE SECURED INTEREST RATE AGREEMENTS, WHETHER OR NOT
SUCH INTEREST IS AN ALLOWED CLAIM IN ANY SUCH PROCEEDING) OWING BY THE BORROWER
UNDER ANY SECURED INTEREST RATE AGREEMENT TO WHICH IT IS A PARTY, WHETHER NOW IN
EXISTENCE OR HEREAFTER ARISING, AND THE DUE PERFORMANCE AND COMPLIANCE BY THE

 

2

--------------------------------------------------------------------------------


 

BORROWER WITH ALL OF THE TERMS, CONDITIONS, COVENANTS AND AGREEMENTS CONTAINED
THEREIN (ALL SUCH OBLIGATIONS, LIABILITIES AND INDEBTEDNESS BEING HEREIN
COLLECTIVELY CALLED THE “INTEREST RATE OBLIGATIONS”, AND TOGETHER WITH THE
CREDIT DOCUMENT OBLIGATIONS ARE HEREIN COLLECTIVELY CALLED THE “GUARANTEED
OBLIGATIONS”).

 

Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor or the
Borrower, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations.  This
Guaranty is a guaranty of prompt payment and performance and not of collection.

 


(B)           ADDITIONALLY, EACH GUARANTOR, JOINTLY AND SEVERALLY,
UNCONDITIONALLY, ABSOLUTELY AND IRREVOCABLY, GUARANTEES THE PAYMENT OF ANY AND
ALL GUARANTEED OBLIGATIONS WHETHER OR NOT DUE OR PAYABLE BY THE BORROWER UPON
THE OCCURRENCE IN RESPECT OF THE BORROWER OF ANY OF THE EVENTS SPECIFIED IN
SECTION 8.05 OF THE CREDIT AGREEMENT, AND UNCONDITIONALLY, ABSOLUTELY AND
IRREVOCABLY, JOINTLY AND SEVERALLY, PROMISES TO PAY SUCH GUARANTEED OBLIGATIONS
TO THE SECURED CREDITORS, OR ORDER, ON DEMAND.


 


2.  LIABILITY OF GUARANTORS ABSOLUTE.  THE LIABILITY OF EACH GUARANTOR HEREUNDER
IS PRIMARY, ABSOLUTE, JOINT AND SEVERAL, AND UNCONDITIONAL AND IS EXCLUSIVE AND
INDEPENDENT OF ANY SECURITY FOR OR OTHER GUARANTY OF THE INDEBTEDNESS OF THE
BORROWER WHETHER EXECUTED BY SUCH GUARANTOR, ANY OTHER GUARANTOR, ANY OTHER
GUARANTOR OR BY ANY OTHER PARTY, AND THE LIABILITY OF EACH GUARANTOR HEREUNDER
SHALL NOT BE AFFECTED OR IMPAIRED BY ANY CIRCUMSTANCE OR OCCURRENCE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION:  (A) ANY DIRECTION AS TO APPLICATION OF PAYMENT
BY THE BORROWER OR ANY OTHER PARTY, (B) ANY OTHER CONTINUING OR OTHER GUARANTY,
UNDERTAKING OR MAXIMUM LIABILITY OF A GUARANTOR OR OF ANY OTHER PARTY AS TO THE
GUARANTEED OBLIGATIONS, (C) ANY PAYMENT ON OR IN REDUCTION OF ANY SUCH OTHER
GUARANTY OR UNDERTAKING, (D) ANY DISSOLUTION, TERMINATION OR INCREASE, DECREASE
OR CHANGE IN PERSONNEL BY THE BORROWER, (E) THE FAILURE OF ANY GUARANTOR TO
RECEIVE ANY BENEFIT FROM OR AS A RESULT OF ITS EXECUTION, DELIVERY AND
PERFORMANCE OF THIS GUARANTY, (F) ANY PAYMENT MADE TO ANY SECURED CREDITOR ON
THE INDEBTEDNESS WHICH ANY SECURED CREDITOR REPAYS THE BORROWER PURSUANT TO
COURT ORDER IN ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM OR OTHER
DEBTOR RELIEF PROCEEDING, AND EACH GUARANTOR WAIVES ANY RIGHT TO THE DEFERRAL OR
MODIFICATION OF ITS OBLIGATIONS HEREUNDER BY REASON OF ANY SUCH PROCEEDING,
(G) ANY ACTION OR INACTION BY THE SECURED CREDITORS AS CONTEMPLATED IN SECTION 5
HEREOF OR (H) ANY INVALIDITY, RESCISSION, IRREGULARITY OR UNENFORCEABILITY OF
ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS OR OF ANY SECURITY THEREFOR.


 


3.  OBLIGATIONS OF GUARANTORS INDEPENDENT.  THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER ARE INDEPENDENT OF THE OBLIGATIONS OF ANY OTHER GUARANTOR, ANY OTHER
GUARANTOR OR THE BORROWER, AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND
PROSECUTED AGAINST EACH GUARANTOR WHETHER OR NOT ACTION IS BROUGHT AGAINST ANY
OTHER GUARANTOR, ANY OTHER GUARANTOR OR THE BORROWER AND WHETHER OR NOT ANY
OTHER GUARANTOR, ANY OTHER GUARANTOR OR THE BORROWER BE JOINED IN ANY SUCH
ACTION OR ACTIONS.

 

3

--------------------------------------------------------------------------------


 


4.  WAIVERS BY GUARANTORS.  (A)            EACH GUARANTOR HEREBY WAIVES NOTICE
OF ACCEPTANCE OF THIS GUARANTY AND NOTICE OF THE EXISTENCE, CREATION OR
INCURRENCE OF ANY NEW OR ADDITIONAL LIABILITY TO WHICH IT MAY APPLY, AND WAIVES
PROMPTNESS, DILIGENCE, PRESENTMENT, DEMAND OF PAYMENT, DEMAND FOR PERFORMANCE,
PROTEST, NOTICE OF DISHONOR OR NONPAYMENT OF ANY SUCH LIABILITIES, SUIT OR
TAKING OF OTHER ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED CREDITOR
AGAINST, AND ANY OTHER NOTICE TO, ANY PARTY LIABLE THEREON (INCLUDING SUCH
GUARANTOR, ANY OTHER GUARANTOR, ANY OTHER GUARANTOR OR THE BORROWER) AND EACH
GUARANTOR FURTHER HEREBY WAIVES ANY AND ALL NOTICE OF THE CREATION, RENEWAL,
EXTENSION OR ACCRUAL OF ANY OF THE GUARANTEED OBLIGATIONS AND NOTICE OR PROOF OF
RELIANCE BY ANY SECURED CREDITOR UPON THIS GUARANTY, AND THE GUARANTEED
OBLIGATIONS SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR
INCURRED, OR RENEWED, EXTENDED, AMENDED, MODIFIED, SUPPLEMENTED OR WAIVED, IN
RELIANCE UPON THIS GUARANTY.


 


(B)           EACH GUARANTOR WAIVES ANY RIGHT TO REQUIRE THE SECURED CREDITORS
TO:  (I) PROCEED AGAINST THE BORROWER, ANY OTHER GUARANTOR, ANY OTHER GUARANTOR
OF THE GUARANTEED OBLIGATIONS OR ANY OTHER PARTY; (II) PROCEED AGAINST OR
EXHAUST ANY SECURITY HELD FROM THE BORROWER, ANY OTHER GUARANTOR, ANY OTHER
GUARANTOR OF THE GUARANTEED OBLIGATIONS OR ANY OTHER PARTY; OR (III) PURSUE ANY
OTHER REMEDY IN THE SECURED CREDITORS’ POWER WHATSOEVER.  EACH GUARANTOR WAIVES
ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF THE BORROWER, ANY OTHER
GUARANTOR, ANY OTHER GUARANTOR OF THE GUARANTEED OBLIGATIONS OR ANY OTHER PARTY
OTHER THAN PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS, INCLUDING,
WITHOUT LIMITATION, ANY DEFENSE BASED ON OR ARISING OUT OF THE DISABILITY OF THE
BORROWER, ANY OTHER GUARANTOR, ANY OTHER GUARANTOR OF THE GUARANTEED OBLIGATIONS
OR ANY OTHER PARTY, OR THE UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS OR ANY
PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF
THE BORROWER OTHER THAN PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS. 
THE SECURED CREDITORS MAY, AT THEIR ELECTION AND IN ACCORDANCE WITH THE SECURITY
DOCUMENTS GOVERNING SAME, FORECLOSE ON ANY COLLATERAL SERVING AS SECURITY HELD
BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE OTHER SECURED CREDITORS
BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY
SUCH SALE IS COMMERCIALLY REASONABLE (TO THE EXTENT SUCH SALE IS PERMITTED BY
APPLICABLE LAW), OR EXERCISE ANY OTHER RIGHT OR REMEDY THE SECURED CREDITORS MAY
HAVE AGAINST THE BORROWER OR ANY OTHER PARTY, OR ANY SECURITY, WITHOUT AFFECTING
OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY GUARANTOR HEREUNDER EXCEPT TO THE
EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH.  EACH
GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION BY THE SECURED
CREDITORS, EVEN THOUGH SUCH ELECTION OPERATES TO IMPAIR OR EXTINGUISH ANY RIGHT
OF REIMBURSEMENT, CONTRIBUTION, INDEMNIFICATION OR SUBROGATION OR OTHER RIGHT OR
REMEDY OF SUCH GUARANTOR AGAINST THE BORROWER, ANY OTHER GUARANTOR, ANY OTHER
GUARANTOR OF THE GUARANTEED OBLIGATIONS OR ANY OTHER PARTY OR ANY SECURITY.


 


(C)           EACH GUARANTOR HEREBY WAIVES THE BENEFITS OF ANY STATUTE OF
LIMITATIONS AFFECTING ITS LIABILITY HEREUNDER OR THE ENFORCEMENT THEREOF.  ANY
PAYMENT BY THE BORROWER OR OTHER CIRCUMSTANCE WHICH OPERATES TO TOLL ANY STATUTE
OF LIMITATIONS AS TO THE BORROWER SHALL OPERATE TO TOLL THE STATUTE OF
LIMITATIONS AS TO EACH GUARANTOR.


 


(D)           EACH GUARANTOR HAS KNOWLEDGE AND ASSUMES ALL RESPONSIBILITY FOR
BEING AND KEEPING ITSELF INFORMED OF THE BORROWER’S AND EACH OTHER GUARANTOR’S
FINANCIAL CONDITION, AFFAIRS AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING
UPON THE RISK OF NONPAYMENT OF THE

 

4

--------------------------------------------------------------------------------


 


GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS WHICH SUCH
GUARANTOR ASSUMES AND INCURS HEREUNDER, AND HAS ADEQUATE MEANS TO OBTAIN FROM
THE BORROWER AND EACH OTHER GUARANTOR ON AN ONGOING BASIS INFORMATION RELATING
THERETO AND TO THE BORROWER’S AND EACH OTHER GUARANTOR’S ABILITY TO PAY AND
PERFORM ITS RESPECTIVE GUARANTEED OBLIGATIONS, AND AGREES TO ASSUME THE
RESPONSIBILITY FOR KEEPING, AND TO KEEP, SO INFORMED FOR SO LONG AS THIS
GUARANTY IS IN EFFECT.  EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT (X) THE
SECURED CREDITORS SHALL HAVE NO OBLIGATION TO INVESTIGATE THE FINANCIAL
CONDITION OR AFFAIRS OF THE BORROWER OR ANY OTHER GUARANTOR FOR THE BENEFIT OF
SUCH GUARANTOR NOR TO ADVISE SUCH GUARANTOR OF ANY FACT RESPECTING, OR ANY
CHANGE IN, THE FINANCIAL CONDITION, ASSETS OR AFFAIRS OF THE BORROWER OR ANY
OTHER GUARANTOR THAT MIGHT BECOME KNOWN TO ANY SECURED CREDITOR AT ANY TIME,
WHETHER OR NOT SUCH SECURED CREDITOR KNOWS OR BELIEVES OR HAS REASON TO KNOW OR
BELIEVE THAT ANY SUCH FACT OR CHANGE IS UNKNOWN TO SUCH GUARANTOR, OR MIGHT (OR
DOES) INCREASE THE RISK OF SUCH GUARANTOR AS GUARANTOR HEREUNDER, OR MIGHT (OR
WOULD) AFFECT THE WILLINGNESS OF SUCH GUARANTOR TO CONTINUE AS A GUARANTOR OF
THE GUARANTEED OBLIGATIONS HEREUNDER AND (Y) THE SECURED CREDITORS SHALL HAVE NO
DUTY TO ADVISE ANY GUARANTOR OF INFORMATION KNOWN TO THEM REGARDING ANY OF THE
AFOREMENTIONED CIRCUMSTANCES OR RISKS.


 


(E)           EACH GUARANTOR HEREBY ACKNOWLEDGES AND AGREES THAT NO SECURED
CREDITOR OR ANY OTHER PERSON SHALL BE UNDER ANY OBLIGATION (A) TO MARSHAL ANY
ASSETS IN FAVOR OF SUCH GUARANTOR OR IN PAYMENT OF ANY OR ALL OF THE LIABILITIES
OF THE BORROWER UNDER THE CREDIT DOCUMENTS OR THE OBLIGATION OF SUCH GUARANTOR
HEREUNDER OR (B) TO PURSUE ANY OTHER REMEDY THAT SUCH GUARANTOR MAY OR MAY NOT
BE ABLE TO PURSUE ITSELF ANY RIGHT TO WHICH SUCH GUARANTOR HEREBY WAIVES.


 


(F)            EACH GUARANTOR WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET
FORTH IN SECTION 3 AND IN THIS SECTION 4 IS MADE WITH FULL KNOWLEDGE OF ITS
SIGNIFICANCE AND CONSEQUENCES AND THAT IF ANY OF SUCH WAIVERS ARE DETERMINED TO
BE CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVERS SHALL BE
EFFECTIVE ONLY TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.


 


5.  RIGHTS OF SECURED CREDITORS.  SUBJECT TO SECTION 4, ANY SECURED CREDITOR MAY
(EXCEPT AS SHALL BE REQUIRED BY APPLICABLE LAW AND CANNOT BE WAIVED) AT ANY TIME
AND FROM TIME TO TIME WITHOUT THE CONSENT OF, OR NOTICE TO, ANY GUARANTOR,
WITHOUT INCURRING RESPONSIBILITY TO SUCH GUARANTOR, WITHOUT IMPAIRING OR
RELEASING THE OBLIGATIONS OR LIABILITIES OF SUCH GUARANTOR HEREUNDER, UPON OR
WITHOUT ANY TERMS OR CONDITIONS AND IN WHOLE OR IN PART:


 


(A)           CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OF, AND/OR CHANGE,
INCREASE OR EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE, ACCELERATE OR ALTER,
ANY OF THE GUARANTEED OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY INCREASE
OR DECREASE IN THE RATE OF INTEREST THEREON OR THE PRINCIPAL AMOUNT THEREOF),
ANY SECURITY THEREFOR, OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN
RESPECT THEREOF, AND THE GUARANTY HEREIN MADE SHALL APPLY TO THE GUARANTEED
OBLIGATIONS AS SO CHANGED, EXTENDED, INCREASED, ACCELERATED, RENEWED OR ALTERED;


 


(B)           TAKE AND HOLD SECURITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS AND SELL, EXCHANGE, RELEASE, SURRENDER, IMPAIR, REALIZE UPON OR
OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY OR OTHER
COLLATERAL BY WHOMSOEVER AT ANY TIME

 

5

--------------------------------------------------------------------------------


 


PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, THE GUARANTEED
OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET
THEREAGAINST;


 


(C)           EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST THE
BORROWER, ANY OTHER CREDIT PARTY, ANY SUBSIDIARY THEREOF, ANY OTHER GUARANTOR OF
THE BORROWER OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM ACTING;


 


(D)           RELEASE OR SUBSTITUTE ANY ONE OR MORE ENDORSERS, GUARANTORS, OTHER
GUARANTORS, THE BORROWER OR OTHER OBLIGORS;


 


(E)           SETTLE OR COMPROMISE ANY OF THE GUARANTEED OBLIGATIONS, ANY
SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY SUBORDINATE THE
PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY LIABILITY (WHETHER DUE
OR NOT) OF THE BORROWER TO CREDITORS OF THE BORROWER OTHER THAN THE SECURED
CREDITORS;


 


(F)            APPLY ANY SUMS BY WHOMSOEVER PAID OR HOWSOEVER REALIZED TO ANY
LIABILITY OR LIABILITIES OF THE BORROWER TO THE SECURED CREDITORS REGARDLESS OF
WHAT LIABILITIES OF THE BORROWER REMAIN UNPAID;


 


(G)           CONSENT TO OR WAIVE ANY BREACH OF, OR ANY ACT, OMISSION OR DEFAULT
UNDER, ANY OF THE SECURED INTEREST RATE AGREEMENTS, THE CREDIT DOCUMENTS OR ANY
OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO THEREIN, OR OTHERWISE AMEND, MODIFY
OR SUPPLEMENT ANY OF THE SECURED INTEREST RATE AGREEMENTS, THE CREDIT DOCUMENTS
OR ANY OF SUCH OTHER INSTRUMENTS OR AGREEMENTS;


 


(H)           ACT OR FAIL TO ACT IN ANY MANNER WHICH MAY DEPRIVE SUCH GUARANTOR
OF ITS RIGHT TO SUBROGATION AGAINST THE BORROWER TO RECOVER FULL INDEMNITY FOR
ANY PAYMENTS MADE PURSUANT TO THIS GUARANTY; AND/OR


 


(I)            TAKE ANY OTHER ACTION OR OMIT TO TAKE ANY OTHER ACTION WHICH
WOULD, UNDER OTHERWISE APPLICABLE PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL
OR EQUITABLE DISCHARGE OF SUCH GUARANTOR FROM ITS LIABILITIES UNDER THIS
GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY ACTION OR OMISSION WHATSOEVER THAT
MIGHT OTHERWISE VARY THE RISK OF SUCH GUARANTOR OR CONSTITUTE A LEGAL OR
EQUITABLE DEFENSE TO OR DISCHARGE OF THE LIABILITIES OF A GUARANTOR OR SURETY OR
THAT MIGHT OTHERWISE LIMIT RECOURSE AGAINST SUCH GUARANTOR).


 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations.

 

6

--------------------------------------------------------------------------------


 

6.  CONTINUING GUARANTY.  This Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon.  No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Secured Creditor would
otherwise have.  No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand.  It
is not necessary for any Secured Creditor to inquire into the capacity or powers
of the Borrower or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

7.  SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS.  Any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated to the
indebtedness of the Borrower to the Secured Creditors; and such indebtedness of
the Borrower to any Guarantor, if the Administrative Agent or the Collateral
Agent, after an Event of Default has occurred and is continuing, so requests,
shall be collected, enforced and received by such Guarantor as trustee for the
Secured Creditors and be paid over to the Secured Creditors on account of the
indebtedness of the Borrower to the Secured Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty.  Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any indebtedness of the Borrower to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination.  Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash; provided, that if any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time prior to the irrevocable payment in full in cash of all the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Secured
Creditors and shall forthwith be paid to the Secured Creditors to be credited
and applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Documents or, if the Credit Documents do
not provide for the application of such amount, to be held by the Secured
Creditors as collateral security for any Guaranteed Obligations thereafter
existing.  Upon irrevocable payment in full in cash of all of the Guaranteed
Obligations, each Guarantor shall be subrogated to the rights of the Secured
Creditors to receive payments or distributions applicable to the Guaranteed
Obligations until all Indebtedness of the Borrower held by such Guarantor shall
be paid in full.

 


8.  GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN THIS GUARANTY OR
ANY OTHER CREDIT DOCUMENT OR SECURED INTEREST RATE AGREEMENT, THE SECURED
CREDITORS AGREE (BY THEIR ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) THAT THIS
GUARANTY MAY BE

 

7

--------------------------------------------------------------------------------


 


ENFORCED ONLY BY THE ACTION OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT,
IN EACH CASE ACTING UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS (OR, AFTER THE
DATE ON WHICH ALL CREDIT DOCUMENT OBLIGATIONS HAVE BEEN PAID IN FULL, THE
HOLDERS OF A MAJORITY OF THE OUTSTANDING INTEREST RATE OBLIGATIONS) AND THAT NO
OTHER SECURED CREDITOR SHALL HAVE ANY RIGHT INDIVIDUALLY TO SEEK TO ENFORCE OR
TO ENFORCE THIS GUARANTY OR TO REALIZE UPON THE SECURITY TO BE GRANTED BY THE
CREDIT DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT SUCH RIGHTS AND REMEDIES
MAY BE EXERCISED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR, AFTER
ALL THE CREDIT DOCUMENT OBLIGATIONS HAVE BEEN PAID IN FULL, BY THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING INTEREST RATE OBLIGATIONS, AS THE CASE MAY BE, FOR
THE BENEFIT OF THE SECURED CREDITORS UPON THE TERMS OF THIS GUARANTY AND THE
OTHER CREDIT DOCUMENTS.  THE SECURED CREDITORS FURTHER AGREE THAT THIS GUARANTY
MAY NOT BE ENFORCED AGAINST ANY DIRECTOR, OFFICER, EMPLOYEE, PARTNER, MEMBER OR
STOCKHOLDER OF ANY GUARANTOR (EXCEPT TO THE EXTENT SUCH PARTNER, MEMBER OR
STOCKHOLDER IS ALSO A GUARANTOR HEREUNDER).  IT IS UNDERSTOOD AND AGREED THAT
THE AGREEMENT IN THIS SECTION 8 IS AMONG AND SOLELY FOR THE BENEFIT OF THE
SECURED CREDITORS AND THAT, IF THE REQUIRED LENDERS (OR, AFTER THE DATE ON WHICH
ALL CREDIT DOCUMENT OBLIGATIONS HAVE BEEN PAID IN FULL, THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING INTEREST RATE OBLIGATIONS) SO AGREE (WITHOUT
REQUIRING THE CONSENT OF ANY GUARANTOR), THIS GUARANTY MAY BE DIRECTLY ENFORCED
BY ANY SECURED CREDITOR.


 


9.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS.  IN ORDER TO INDUCE
THE LENDERS TO MAKE LOANS TO, AND ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF,
THE BORROWER PURSUANT TO THE CREDIT AGREEMENT, AND IN ORDER TO INDUCE THE
INTEREST RATE CREDITORS TO EXECUTE, DELIVER AND PERFORM THE SECURED INTEREST
RATE AGREEMENTS TO WHICH THEY ARE A PARTY, EACH GUARANTOR REPRESENTS, WARRANTS
AND COVENANTS THAT:


 


(A)           UNTIL THE TERMINATION OF THE TOTAL COMMITMENT AND ALL SECURED
INTEREST RATE AGREEMENTS AND UNTIL SUCH TIME AS NO NOTE OR LETTER OF CREDIT
REMAINS OUTSTANDING AND ALL GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL (OTHER
THAN INDEMNITIES DESCRIBED IN SECTION 11.01 OF THE CREDIT AGREEMENT AND
ANALOGOUS PROVISIONS IN THE OTHER CREDIT DOCUMENTS WHICH ARE NOT THEN DUE AND
PAYABLE), SUCH GUARANTOR WILL TAKE, OR WILL REFRAIN FROM TAKING, AS THE CASE MAY
BE, ALL ACTIONS THAT ARE NECESSARY TO BE TAKEN OR NOT TAKEN SO THAT NO VIOLATION
OF ANY PROVISION, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 6 AND 7 OF THE
CREDIT AGREEMENT, AND SO THAT NO EVENT OF DEFAULT, IS CAUSED BY THE ACTIONS OF
SUCH GUARANTOR OR ANY OF ITS SUBSIDIARIES; AND


 


(B)           AN EXECUTED (OR CONFORMED) COPY OF EACH OF THE CREDIT DOCUMENTS
AND EACH OF THE SECURED INTEREST RATE AGREEMENTS HAS BEEN MADE AVAILABLE TO A
SENIOR OFFICER OF SUCH GUARANTOR AND SUCH OFFICER IS FAMILIAR WITH THE CONTENTS
THEREOF.


 


10.  EXPENSES.  THE GUARANTORS HEREBY JOINTLY AND SEVERALLY AGREE TO PAY ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH OTHER SECURED CREDITOR IN CONNECTION WITH THE
ENFORCEMENT OF THIS GUARANTY AND THE PROTECTION OF THE SECURED CREDITORS’ RIGHTS
HEREUNDER AND OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY AMENDMENT,
WAIVER OR CONSENT RELATING HERETO (INCLUDING, IN EACH CASE, WITHOUT LIMITATION,
THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL).

 

8

--------------------------------------------------------------------------------


 


11.  BENEFIT AND BINDING EFFECT.  THIS GUARANTY SHALL BE BINDING UPON EACH
GUARANTOR AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF THE
SECURED CREDITORS AND THEIR SUCCESSORS AND ASSIGNS TO THE EXTENT PERMITTED UNDER
THE CREDIT AGREEMENT OR THE RESPECTIVE SECURED INTEREST RATE AGREEMENT.


 


12.  AMENDMENTS; WAIVERS.  NEITHER THIS GUARANTY NOR ANY PROVISION HEREOF MAY BE
CHANGED, WAIVED, DISCHARGED OR TERMINATED EXCEPT WITH THE WRITTEN CONSENT OF
EACH GUARANTOR DIRECTLY AFFECTED THEREBY (IT BEING UNDERSTOOD THAT THE ADDITION
OR RELEASE OF ANY GUARANTOR HEREUNDER SHALL NOT CONSTITUTE A CHANGE, WAIVER,
DISCHARGE OR TERMINATION AFFECTING ANY GUARANTOR OTHER THAN THE GUARANTOR SO
ADDED OR RELEASED) AND WITH THE WRITTEN CONSENT OF EITHER (X) THE REQUIRED
LENDERS (OR, TO THE EXTENT REQUIRED BY SECTION 11.12 OF THE CREDIT AGREEMENT,
WITH THE WRITTEN CONSENT OF EACH LENDER) AT ALL TIMES PRIOR TO THE TIME AT WHICH
ALL CREDIT DOCUMENT OBLIGATIONS HAVE BEEN PAID IN FULL OR (Y) THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING INTEREST RATE OBLIGATIONS AT ALL TIMES AFTER THE
TIME AT WHICH ALL CREDIT DOCUMENT OBLIGATIONS HAVE BEEN PAID IN FULL; PROVIDED,
THAT ANY CHANGE, WAIVER, MODIFICATION OR VARIANCE AFFECTING THE RIGHTS AND
BENEFITS OF A SINGLE CLASS (AS DEFINED BELOW) OF SECURED CREDITORS (AND NOT ALL
SECURED CREDITORS IN A LIKE OR SIMILAR MANNER) SHALL ALSO REQUIRE THE WRITTEN
CONSENT OF THE REQUISITE CREDITORS (AS DEFINED BELOW) OF SUCH CLASS OF SECURED
CREDITORS.  FOR THE PURPOSE OF THIS GUARANTY, THE TERM “CLASS” SHALL MEAN EACH
CLASS OF SECURED CREDITORS, I.E., WHETHER (X) THE LENDER CREDITORS AS THE
HOLDERS OF THE CREDIT DOCUMENT OBLIGATIONS OR (Y) THE INTEREST RATE CREDITORS AS
THE HOLDERS OF THE INTEREST RATE OBLIGATIONS.  FOR THE PURPOSE OF THIS GUARANTY,
THE TERM “REQUISITE CREDITORS” OF ANY CLASS SHALL MEAN (X) WITH RESPECT TO THE
CREDIT DOCUMENT OBLIGATIONS, THE REQUIRED LENDERS (OR, TO THE EXTENT REQUIRED BY
SECTION 11.12 OF THE CREDIT AGREEMENT, EACH LENDER) AND (Y) WITH RESPECT TO THE
INTEREST RATE OBLIGATIONS, THE HOLDERS OF A MAJORITY OF ALL INTEREST RATE
OBLIGATIONS OUTSTANDING FROM TIME TO TIME UNDER THE SECURED INTEREST RATE
AGREEMENTS.


 


13.  SET OFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER
APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, SECTION 151 OF THE NEW YORK
DEBTOR AND CREDITOR LAW) AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (SUCH TERM TO
MEAN AND INCLUDE ANY “EVENT OF DEFAULT” AS DEFINED IN THE CREDIT AGREEMENT AND
ANY PAYMENT DEFAULT UNDER ANY SECURED INTEREST RATE AGREEMENT CONTINUING AFTER
ANY APPLICABLE GRACE PERIOD), EACH SECURED CREDITOR IS HEREBY AUTHORIZED, AT ANY
TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO ANY GUARANTOR OR TO ANY OTHER
PERSON, ANY SUCH NOTICE BEING EXPRESSLY WAIVED, TO SET OFF AND TO APPROPRIATE
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL) AND ANY OTHER INDEBTEDNESS
AT ANY TIME HELD OR OWING BY SUCH SECURED CREDITOR TO OR FOR THE CREDIT OR THE
ACCOUNT OF SUCH GUARANTOR, AGAINST AND ON ACCOUNT OF THE OBLIGATIONS AND
LIABILITIES OF SUCH GUARANTOR TO SUCH SECURED CREDITOR UNDER THIS GUARANTY,
IRRESPECTIVE OF WHETHER OR NOT SUCH SECURED CREDITOR SHALL HAVE MADE ANY DEMAND
HEREUNDER AND ALTHOUGH SAID OBLIGATIONS, LIABILITIES, DEPOSITS OR CLAIMS, OR ANY
OF THEM, SHALL BE CONTINGENT OR UNMATURED.  EACH SECURED CREDITOR (BY ITS
ACCEPTANCE OF THE BENEFITS HEREOF) ACKNOWLEDGES AND AGREES (I) TO PROMPTLY
NOTIFY THE RELEVANT GUARANTOR AFTER ANY SUCH SET-OFF AND APPLICATION, PROVIDED
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SET-OFF AND APPLICATION, AND (II) THAT THE PROVISIONS OF THIS SECTION 13 ARE
SUBJECT TO THE SHARING PROVISIONS SET FORTH IN SECTION 11.06 OF THE CREDIT
AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


14.  NOTICE.  EXCEPT AS OTHERWISE SPECIFIED HEREIN, ALL NOTICES, REQUESTS,
DEMANDS OR OTHER COMMUNICATIONS TO OR UPON THE RESPECTIVE PARTIES HERETO SHALL
BE SENT OR DELIVERED BY MAIL, TELEGRAPH, TELEX, TELECOPY, CABLE OR COURIER
SERVICE AND ALL SUCH NOTICES AND COMMUNICATIONS SHALL, WHEN MAILED, TELEGRAPHED,
TELEXED, TELECOPIED, OR CABLED OR SENT BY COURIER, BE EFFECTIVE WHEN DEPOSITED
IN THE MAILS, DELIVERED TO THE TELEGRAPH COMPANY, CABLE COMPANY OR OVERNIGHT
COURIER, AS THE CASE MAY BE, OR SENT BY TELEX OR TELECOPIER, EXCEPT THAT NOTICES
AND COMMUNICATIONS TO THE ADMINISTRATIVE AGENT OR ANY GUARANTOR SHALL NOT BE
EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATIVE AGENT OR SUCH GUARANTOR, AS THE
CASE MAY BE.  ALL NOTICES AND OTHER COMMUNICATIONS SHALL BE IN WRITING AND
ADDRESSED TO SUCH PARTY AT (I) IN THE CASE OF ANY LENDER CREDITOR, AS PROVIDED
IN THE CREDIT AGREEMENT, (II) IN THE CASE OF ANY GUARANTOR, AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, AND (III) IN THE CASE OF ANY INTEREST RATE
CREDITOR, AT SUCH ADDRESS AS SUCH INTEREST RATE CREDITOR SHALL HAVE SPECIFIED IN
WRITING TO THE GUARANTORS; OR IN ANY CASE AT SUCH OTHER ADDRESS AS ANY OF THE
PERSONS LISTED ABOVE MAY HEREAFTER NOTIFY THE OTHERS IN WRITING.


 


15.  REINSTATEMENT.  IF ANY CLAIM IS EVER MADE UPON ANY SECURED CREDITOR FOR
REPAYMENT OR RECOVERY OF ANY AMOUNT OR AMOUNTS RECEIVED IN PAYMENT OR ON ACCOUNT
OF ANY OF THE GUARANTEED OBLIGATIONS AND ANY OF THE AFORESAID PAYEES REPAYS ALL
OR PART OF SAID AMOUNT BY REASON OF (I) ANY JUDGMENT, DECREE OR ORDER OF ANY
COURT OR ADMINISTRATIVE BODY HAVING JURISDICTION OVER SUCH PAYEE OR ANY OF ITS
PROPERTY OR (II) ANY SETTLEMENT OR COMPROMISE OF ANY SUCH CLAIM EFFECTED BY SUCH
PAYEE WITH ANY SUCH CLAIMANT (INCLUDING, WITHOUT LIMITATION, THE BORROWER), THEN
AND IN SUCH EVENT EACH GUARANTOR AGREES THAT ANY SUCH JUDGMENT, DECREE, ORDER,
SETTLEMENT OR COMPROMISE SHALL BE BINDING UPON SUCH GUARANTOR, NOTWITHSTANDING
ANY REVOCATION HEREOF OR THE CANCELLATION OF ANY NOTE, ANY SECURED INTEREST RATE
AGREEMENT OR ANY OTHER INSTRUMENT EVIDENCING ANY LIABILITY OF THE BORROWER, AND
SUCH GUARANTOR SHALL BE AND REMAIN LIABLE TO THE AFORESAID PAYEES HEREUNDER FOR
THE AMOUNT SO REPAID OR RECOVERED TO THE SAME EXTENT AS IF SUCH AMOUNT HAD NEVER
ORIGINALLY BEEN RECEIVED BY ANY SUCH PAYEE.


 


16.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY. 
(A)             THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED
CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY
OR ANY OTHER CREDIT DOCUMENT TO WHICH ANY GUARANTOR IS A PARTY MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED WITHIN THE CITY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH GUARANTOR
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
JURISDICTION OVER SUCH GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT
TO WHICH SUCH GUARANTOR IS A PARTY BROUGHT IN ANY OF THE AFORESAID COURTS, THAT
ANY SUCH COURT LACKS JURISDICTION OVER SUCH GUARANTOR.  EACH GUARANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO EACH GUARANTOR AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  EACH

 

10

--------------------------------------------------------------------------------


 


GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT TO WHICH SUCH
GUARANTOR IS A PARTY THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY OF THE SECURED
CREDITORS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY OTHER
JURISDICTION.


 


(B)           EACH GUARANTOR HEREBY IRREVOCABLY WAIVES (TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


 


(C)           EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


17.  TERMINATION.  AFTER THE TERMINATION DATE (AS DEFINED BELOW), BUT SUBJECT TO
SECTION 15, THIS GUARANTY SHALL TERMINATE (PROVIDED THAT ALL INDEMNITIES SET
FORTH HEREIN SHALL SURVIVE ANY SUCH TERMINATION) AND THE ADMINISTRATIVE AGENT,
AT THE REQUEST AND EXPENSE OF THE RESPECTIVE GUARANTOR, WILL EXECUTE AND DELIVER
TO SUCH GUARANTOR A PROPER INSTRUMENT OR INSTRUMENTS ACKNOWLEDGING THE
SATISFACTION AND TERMINATION OF THIS GUARANTY AS PROVIDED ABOVE.  AS USED IN
THIS GUARANTY, “TERMINATION DATE” SHALL MEAN THE DATE UPON WHICH THE TOTAL
COMMITMENT AND ALL SECURED INTEREST RATE AGREEMENTS HAVE BEEN TERMINATED, NO
NOTE OR LETTER OF CREDIT UNDER THE CREDIT AGREEMENT IS OUTSTANDING (AND ALL
LOANS HAVE BEEN PAID IN FULL) AND ALL OTHER OBLIGATIONS (AS DEFINED IN THE
CREDIT AGREEMENT) HAVE BEEN PAID IN FULL (OTHER THAN ARISING FROM INDEMNITIES
FOR WHICH NO REQUEST HAS BEEN MADE).


 


18.  RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION.  IN THE EVENT
THAT ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF ONE OR MORE
GUARANTORS IS SOLD OR OTHERWISE DISPOSED OF (INCLUDING BY WAY OF THE MERGER OR
CONSOLIDATION OF SUCH GUARANTOR WITH OR INTO ANOTHER PERSON) OR LIQUIDATED, IN
ANY SUCH CASE IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 7.02 OF THE CREDIT
AGREEMENT (OR SUCH SALE, OTHER DISPOSITION OR LIQUIDATION HAS BEEN APPROVED IN
WRITING BY THE REQUIRED LENDERS (OR ALL THE LENDERS IF REQUIRED BY SECTION 11.12
OF THE CREDIT AGREEMENT)) AND THE PROCEEDS OF SUCH SALE, DISPOSITION OR
LIQUIDATION ARE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT
AGREEMENT, TO THE EXTENT APPLICABLE, SUCH GUARANTOR SHALL, UPON CONSUMMATION OF
SUCH SALE OR OTHER DISPOSITION (EXCEPT TO THE EXTENT THAT SUCH SALE OR
DISPOSITION IS TO THE BORROWER OR A SUBSIDIARY THEREOF), BE RELEASED FROM THIS
GUARANTY AUTOMATICALLY AND WITHOUT FURTHER ACTION AND THIS GUARANTY SHALL, AS TO
EACH SUCH GUARANTOR OR GUARANTORS, TERMINATE, AND HAVE NO FURTHER FORCE OR
EFFECT (IT BEING UNDERSTOOD

 

11

--------------------------------------------------------------------------------


 


AND AGREED THAT THE SALE OF ONE OR MORE PERSONS THAT OWN, DIRECTLY OR
INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF ANY GUARANTOR
SHALL BE DEEMED TO BE A SALE OF SUCH GUARANTOR FOR THE PURPOSES OF THIS SECTION
18).


 


19.  CONTRIBUTION.  AT ANY TIME A PAYMENT IN RESPECT OF THE GUARANTEED
OBLIGATIONS IS MADE UNDER THIS GUARANTY, THE RIGHT OF CONTRIBUTION OF EACH
GUARANTOR AGAINST EACH OTHER GUARANTOR SHALL BE DETERMINED AS PROVIDED IN THE
IMMEDIATELY FOLLOWING SENTENCE, WITH THE RIGHT OF CONTRIBUTION OF EACH GUARANTOR
TO BE REVISED AND RESTATED AS OF EACH DATE ON WHICH A PAYMENT (A “RELEVANT
PAYMENT”) IS MADE ON THE GUARANTEED OBLIGATIONS UNDER THIS GUARANTY.  AT ANY
TIME THAT A RELEVANT PAYMENT IS MADE BY A GUARANTOR THAT RESULTS IN THE
AGGREGATE PAYMENTS MADE BY SUCH GUARANTOR IN RESPECT OF THE GUARANTEED
OBLIGATIONS TO AND INCLUDING THE DATE OF THE RELEVANT PAYMENT EXCEEDING SUCH
GUARANTOR’S CONTRIBUTION PERCENTAGE (AS DEFINED BELOW) OF THE AGGREGATE PAYMENTS
MADE BY ALL GUARANTORS IN RESPECT OF THE GUARANTEED OBLIGATIONS TO AND INCLUDING
THE DATE OF THE RELEVANT PAYMENT (SUCH EXCESS, THE “AGGREGATE EXCESS AMOUNT”),
EACH SUCH GUARANTOR SHALL HAVE A RIGHT OF CONTRIBUTION AGAINST EACH OTHER
GUARANTOR WHO EITHER HAS NOT MADE ANY PAYMENTS OR HAS MADE PAYMENTS IN RESPECT
OF THE GUARANTEED OBLIGATIONS TO AND INCLUDING THE DATE OF THE RELEVANT PAYMENT
IN AN AGGREGATE AMOUNT LESS THAN SUCH OTHER GUARANTOR’S CONTRIBUTION PERCENTAGE
OF THE AGGREGATE PAYMENTS MADE TO AND INCLUDING THE DATE OF THE RELEVANT PAYMENT
BY ALL GUARANTORS IN RESPECT OF THE GUARANTEED OBLIGATIONS (THE AGGREGATE AMOUNT
OF SUCH DEFICIT, THE “AGGREGATE DEFICIT AMOUNT”) IN AN AMOUNT EQUAL TO (X) A
FRACTION THE NUMERATOR OF WHICH IS THE AGGREGATE EXCESS AMOUNT OF SUCH GUARANTOR
AND THE DENOMINATOR OF WHICH IS THE AGGREGATE EXCESS AMOUNT OF ALL GUARANTORS
MULTIPLIED BY (Y) THE AGGREGATE DEFICIT AMOUNT OF SUCH OTHER GUARANTOR.  A
GUARANTOR’S RIGHT OF CONTRIBUTION PURSUANT TO THE PRECEDING SENTENCES SHALL
ARISE AT THE TIME OF EACH COMPUTATION, SUBJECT TO ADJUSTMENT AT THE TIME OF EACH
COMPUTATION; PROVIDED THAT NO GUARANTOR MAY TAKE ANY ACTION TO ENFORCE SUCH
RIGHT UNTIL THE GUARANTEED OBLIGATIONS HAVE BEEN IRREVOCABLY PAID IN FULL IN
CASH AND THE TOTAL COMMITMENT AND ALL LETTERS OF CREDIT HAVE BEEN TERMINATED, IT
BEING EXPRESSLY RECOGNIZED AND AGREED BY ALL PARTIES HERETO THAT ANY GUARANTOR’S
RIGHT OF CONTRIBUTION ARISING PURSUANT TO THIS SECTION 19 AGAINST ANY OTHER
GUARANTOR SHALL BE EXPRESSLY JUNIOR AND SUBORDINATE TO SUCH OTHER GUARANTOR’S
OBLIGATIONS AND LIABILITIES IN RESPECT OF THE GUARANTEED OBLIGATIONS AND ANY
OTHER OBLIGATIONS OWING UNDER THIS GUARANTY.  AS USED IN THIS SECTION 19:  (I)
EACH GUARANTOR’S “CONTRIBUTION PERCENTAGE” SHALL MEAN THE PERCENTAGE OBTAINED BY
DIVIDING (X) THE ADJUSTED NET WORTH (AS DEFINED BELOW) OF SUCH GUARANTOR BY (Y)
THE AGGREGATE ADJUSTED NET WORTH OF ALL GUARANTORS; (II) THE “ADJUSTED NET
WORTH” OF EACH GUARANTOR SHALL MEAN THE GREATER OF (X) THE NET WORTH (AS DEFINED
BELOW) OF SUCH GUARANTOR AND (Y) ZERO; AND (III) THE “NET WORTH” OF EACH
GUARANTOR SHALL MEAN THE AMOUNT BY WHICH THE FAIR SALEABLE VALUE OF SUCH
GUARANTOR’S ASSETS ON THE DATE OF ANY RELEVANT PAYMENT EXCEEDS ITS EXISTING
DEBTS AND OTHER LIABILITIES (INCLUDING CONTINGENT LIABILITIES, BUT WITHOUT
GIVING EFFECT TO ANY GUARANTEED OBLIGATIONS ARISING UNDER THIS GUARANTY OR ANY
GUARANTEED OBLIGATIONS ARISING UNDER ANY GUARANTY OF THE PERMITTED SENIOR
SUBORDINATED NOTES OR THE PERMITTED SENIOR UNSECURED NOTES ON SUCH DATE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE, ANY GUARANTOR THAT IS
RELEASED FROM THIS GUARANTY PURSUANT TO SECTION 18 HEREOF SHALL THEREAFTER HAVE
NO CONTRIBUTION OBLIGATIONS, OR RIGHTS, PURSUANT TO THIS SECTION 19, AND AT THE
TIME OF ANY SUCH RELEASE, IF THE RELEASED GUARANTOR HAD AN AGGREGATE EXCESS
AMOUNT OR AN AGGREGATE DEFICIT AMOUNT, SAME SHALL BE DEEMED REDUCED TO $0, AND
THE CONTRIBUTION RIGHTS AND OBLIGATIONS OF THE REMAINING GUARANTORS SHALL BE
RECALCULATED ON THE RESPECTIVE DATE OF RELEASE (AS OTHERWISE PROVIDED ABOVE)

 

12

--------------------------------------------------------------------------------


 


BASED ON THE PAYMENTS MADE HEREUNDER BY THE REMAINING GUARANTORS.  ALL PARTIES
HERETO RECOGNIZE AND AGREE THAT, EXCEPT FOR ANY RIGHT OF CONTRIBUTION ARISING
PURSUANT TO THIS SECTION 19, EACH GUARANTOR WHO MAKES ANY PAYMENT IN RESPECT OF
THE GUARANTEED OBLIGATIONS SHALL HAVE NO RIGHT OF CONTRIBUTION OR SUBROGATION
AGAINST ANY OTHER GUARANTOR IN RESPECT OF SUCH PAYMENT UNTIL ALL OF THE
GUARANTEED OBLIGATIONS HAVE BEEN IRREVOCABLY PAID IN FULL IN CASH.  EACH OF THE
GUARANTORS RECOGNIZES AND ACKNOWLEDGES THAT THE RIGHTS TO CONTRIBUTION ARISING
HEREUNDER SHALL CONSTITUTE AN ASSET IN FAVOR OF THE PARTY ENTITLED TO SUCH
CONTRIBUTION.  IN THIS CONNECTION, EACH GUARANTOR HAS THE RIGHT TO WAIVE ITS
CONTRIBUTION RIGHT AGAINST ANY GUARANTOR TO THE EXTENT THAT AFTER GIVING EFFECT
TO SUCH WAIVER SUCH GUARANTOR WOULD REMAIN SOLVENT, IN THE DETERMINATION OF THE
REQUIRED LENDERS.


 


20.  LIMITATION ON GUARANTEED OBLIGATIONS.  EACH GUARANTOR AND EACH SECURED
CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) HEREBY CONFIRMS
THAT IT IS ITS INTENTION THAT THIS GUARANTY NOT CONSTITUTE A FRAUDULENT TRANSFER
OR CONVEYANCE FOR PURPOSES OF THE BANKRUPTCY CODE, THE UNIFORM FRAUDULENT
CONVEYANCE ACT OF ANY SIMILAR FEDERAL OR STATE LAW.  TO EFFECTUATE THE FOREGOING
INTENTION, EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY AGREES THAT THE GUARANTEED
OBLIGATIONS GUARANTEED BY SUCH GUARANTOR SHALL BE LIMITED TO SUCH AMOUNT AS
WILL, AFTER GIVING EFFECT TO SUCH MAXIMUM AMOUNT AND ALL OTHER (CONTINGENT OR
OTHERWISE) LIABILITIES OF SUCH GUARANTOR THAT ARE RELEVANT UNDER SUCH LAWS (IT
BEING UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES TO THIS GUARANTY AND
THE PARTIES TO ANY GUARANTY OF THE PERMITTED SENIOR SUBORDINATED NOTES THAT, TO
THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAWS, THE LIABILITIES IN RESPECT
OF THE GUARANTEES OF THE PERMITTED SENIOR SUBORDINATED NOTES SHALL NOT BE
INCLUDED FOR THE FOREGOING PURPOSES AND THAT, IF ANY REDUCTION IS REQUIRED TO
THE AMOUNT GUARANTEED BY ANY GUARANTOR HEREUNDER AND WITH RESPECT TO THE
PERMITTED SENIOR SUBORDINATED NOTES THAT ITS GUARANTEE OF AMOUNTS OWING IN
RESPECT OF THE PERMITTED SENIOR SUBORDINATED NOTES SHALL FIRST BE REDUCED) AND
AFTER GIVING EFFECT TO ANY RIGHTS TO CONTRIBUTION PURSUANT TO ANY AGREEMENT
PROVIDING FOR AN EQUITABLE CONTRIBUTION AMONG SUCH GUARANTOR AND THE OTHER
GUARANTORS, RESULT IN THE GUARANTEED OBLIGATIONS OF SUCH GUARANTOR IN RESPECT OF
SUCH MAXIMUM AMOUNT NOT CONSTITUTING A FRAUDULENT TRANSFER OR CONVEYANCE. 
NOTWITHSTANDING THE PROVISIONS OF THE TWO PRECEDING SENTENCES, AS BETWEEN THE
SECURED CREDITORS AND THE HOLDERS OF THE PERMITTED SENIOR SUBORDINATED NOTES,
UNLESS THE AGENTS OTHERWISE AGREE IN THEIR SOLE DISCRETION, IT IS AGREED (AND
UPON EXECUTION AND DELIVERY OF ANY PERMITTED SENIOR SUBORDINATED NOTES
INDENTURES, THE PROVISIONS THEREOF SHALL SO PROVIDE) THAT ANY DIMINUTION
(WHETHER PURSUANT TO COURT DECREE OR OTHERWISE) OF ANY GUARANTOR’S OBLIGATION TO
MAKE ANY DISTRIBUTION OR PAYMENT PURSUANT TO THIS GUARANTY SHALL HAVE NO FORCE
OR EFFECT FOR PURPOSES OF THE SUBORDINATION PROVISIONS CONTAINED IN THE
PERMITTED SENIOR SUBORDINATED NOTES INDENTURES, AND THAT ANY PAYMENTS RECEIVED
IN RESPECT OF A GUARANTOR’S OBLIGATIONS WITH RESPECT TO THE PERMITTED SENIOR
SUBORDINATED NOTES SHALL BE TURNED OVER TO THE HOLDERS OF THE “SENIOR DEBT” OF
SUCH GUARANTOR (OR OBLIGATIONS WHICH WOULD HAVE CONSTITUTED “SENIOR DEBT” OF
SUCH GUARANTOR IF SAME HAD NOT BEEN REDUCED OR DISALLOWED AND WHICH “SENIOR
DEBT” SHALL BE CALCULATED AS IF THERE WERE NO DIMINUTION THERETO PURSUANT TO
THIS SECTION 20 OR FOR ANY OTHER REASON OTHER THAN THE IRREVOCABLE PAYMENT IN
FULL IN CASH OF THE RESPECTIVE OBLIGATIONS WHICH WOULD OTHERWISE HAVE
CONSTITUTED “SENIOR DEBT” OF SUCH GUARANTOR) UNTIL ALL SUCH “SENIOR DEBT” (OR
OBLIGATIONS WHICH WOULD HAVE CONSTITUTED “SENIOR DEBT” OF SUCH GUARANTOR IF SAME
HAD NOT BEEN REDUCED OR DISALLOWED) HAS BEEN IRREVOCABLY PAID IN FULL IN CASH.

 

13

--------------------------------------------------------------------------------


 


21.  COUNTERPARTS.  THIS GUARANTY MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH WHEN
SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER
CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF COUNTERPARTS EXECUTED BY ALL
THE PARTIES HERETO SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE
AGENT.


 


22.  PAYMENTS.  ALL PAYMENTS MADE BY ANY GUARANTOR HEREUNDER WILL BE MADE
WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE AND ON THE SAME BASIS AS PAYMENTS
ARE MADE BY THE BORROWER UNDER SECTIONS 3.03 AND 3.04 OF THE CREDIT AGREEMENT.


 


23.  ADDITIONAL GUARANTORS.  IT IS UNDERSTOOD AND AGREED THAT ANY SUBSIDIARY OF
THE BORROWER THAT IS REQUIRED TO EXECUTE A COUNTERPART OF THIS GUARANTY AFTER
THE DATE HEREOF PURSUANT TO THE CREDIT AGREEMENT SHALL BECOME A GUARANTOR
HEREUNDER BY (X) EXECUTING AND DELIVERING A COUNTERPART HEREOF (OR A
SATISFACTORY JOINDER AGREEMENT HERETO) TO THE ADMINISTRATIVE AGENT AND (Y)
TAKING ALL ACTIONS AS SPECIFIED IN THIS GUARANTY AS WOULD HAVE BEEN TAKEN BY
SUCH GUARANTOR HAD IT BEEN AN ORIGINAL PARTY TO THIS GUARANTY, IN EACH CASE WITH
ALL DOCUMENTS AND ACTIONS REQUIRED TO BE TAKEN ABOVE TO THE REASONABLE
SATISFACTION OF THE ADMINISTRATIVE AGENT.


 


24.  HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL SECTIONS OF THIS
GUARANTY ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS GUARANTY.


 

*  *  *

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

Address:               

 

c/o FAIRPOINT COMMUNICATIONS, INC.

 

FAIRPOINT BROADBAND, INC.,

521 East Morehead Street

 

as a Guarantor

Suite 250

 

 

Charlotte, NC 28202

 

 

 

 

By:

 /s/ Timothy W. Henry

 

 

 

 

Title:

Vice President of Finance
& Treasurer

 

 

 

c/o FAIRPOINT COMMUNICATIONS, INC.

 

MJD VENTURES, INC.,

521 East Morehead Street

 

as a Guarantor

Suite 250

 

 

Charlotte, NC 28202

 

By:

 /s/ Timothy W. Henry

 

 

 

 

Title:

Vice President of Finance
& Treasurer

 

 

 

c/o FAIRPOINT COMMUNICATIONS, INC.

 

MJD SERVICES CORP.,

521 East Morehead Street

 

as a Guarantor

Suite 250

 

 

Charlotte, NC 28202

 

By:

 /s/ Timothy W. Henry

 

 

 

 

Title:

Vice President of Finance
& Treasurer

 

 

 

c/o FAIRPOINT COMMUNICATIONS, INC.

 

ST ENTERPRISES, LTD.,

521 East Morehead Street

 

as a Guarantor

Suite 250

 

 

Charlotte, NC 28202

 

By:

 /s/ Timothy W. Henry

 

 

 

 

Title:

Vice President of Finance
& Treasurer

 

 

 

c/o FAIRPOINT COMMUNICATIONS, INC.

 

FAIRPOINT CARRIER SERVICES, INC.,

521 East Morehead Street

 

as a Guarantor

Suite 250

 

 

Charlotte, NC 28202

 

By:

 /s/ Timothy W. Henry

 

 

 

 

Title:

Vice President of Finance
& Treasurer

 

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

 

By:

 /s/ Anca Trifan

 

 

Title:

Director

 

15

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

GUARANTY

 

2.

LIABILITY OF GUARANTORS ABSOLUTE

 

3.

OBLIGATIONS OF GUARANTORS INDEPENDENT

 

4.

WAIVERS BY GUARANTORS

 

5.

RIGHTS OF SECURED CREDITORS

 

6.

CONTINUING GUARANTY

 

7.

SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS

 

8.

GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT

 

9.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS

 

10.

EXPENSES

 

11.

BENEFIT AND BINDING EFFECT

 

12.

AMENDMENTS; WAIVERS

 

13.

SET OFF

 

14.

NOTICE

 

15.

REINSTATEMENT

 

16.

CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY

 

17.

RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION

 

18.

CONTRIBUTION

 

19.

LIMITATION ON GUARANTEED OBLIGATIONS

 

20.

COUNTERPARTS

 

21.

PAYMENTS

 

22.

ADDITIONAL GUARANTORS

 

23.

HEADINGS DESCRIPTIVE

 

 

i

--------------------------------------------------------------------------------
